Case 2:10-cv-14360-DPH-MKM ECF No. 399, PageID.19301 Filed 01/07/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN

  THE SHANE GROUP, INC. ET AL.,          Civil Action No. 2:10-cv-14360-DPH-
                                          MKM
     Plaintiffs, on behalf of
     themselves and all others
     similarly situated,

                   vs.                   Chief Judge Denise Page Hood
                                         Magistrate Judge Mona K. Majzoub
  BLUE CROSS BLUE SHIELD OF
  MICHIGAN,

     Defendant.




              MOTION TO CONTINUE TO PROCEED

                  IN FORMA PAUPERIS IF REQUIRED




                                   Page 1 of 5
  Case 2:10-cv-14360-DPH-MKM ECF No. 399, PageID.19302 Filed 01/07/21 Page 2 of 5




The Objector Has a Right to Appeal the Court’s Decision Of This

Settlement By Continuing To Proceed In Form Pauperis Under This

Court’s Previous Order

The objector incorporates his good faith notice of appeal into this motion. Since this

court has already approved this appellant’s IFP status, Dkt. 384, the appellant should

be able to proceed under that previous order without paying a $505 filing fee. This

settlement will absolutely be reversed or dismissed, it’s that crooked.


Appeals are a matter of right. In re American President Lines, Inc., 779 F.2d 714,

718 (D.C. Cir. 1985) (citing Coppedge v. United States, 369 U.S. 438, 441-442

(1962)). “Courts accordingly must be wary of orders, even those well-meaning, that

might impermissibly encumber that right.” Id. (citing North Carolina v. Pearce, 395

U.S. 711,724 (1969) (“[a] court is without right to . . . put a price on an appeal. A

party’s exercise of a right of appeal must be free and unfettered” (internal quotation

and citation omitted)). See Clark v. Universal Builders, Inc., 501 F.2d 324, 341 (7th

Cir. 1974) (“any attempt by a court at preventing an appeal is unwarranted and cannot

be tolerated”). See also Azizian v. Federated Dep’t Stores, Inc., 499 F.3d 950, 961 (9th

Cir. 2007) (“[A]ny attempt by a court at preventing an appeal is unwarranted and

cannot be tolerated.” (quoting Adsani v. Miller, 139 F.3d 67, 79 (2d Cir. 1998), cert

denied, 525 U.S. 875 (1998)). The merits of an appeal are decided by the appellate

court and cannot be short circuited by a district court that disapproves of the appeal.

                                           Page 2 of 5
  Case 2:10-cv-14360-DPH-MKM ECF No. 399, PageID.19303 Filed 01/07/21 Page 3 of 5




In re American Presidential Lines, 779 F.2d 714, 717 (D.C. Cir. 1985) Vaughn v.

American Honda Motor Co., Inc., 507F.3d 295, 299 (5th Cir. 2007); Cooter & Gell,

496 U.S. 384, 407 (1990).1 Thus, “A district judge ought not try to insulate his

decisions from appellate review by preventing a person from acquiring a status

essential to that review.” Robert F. Booth Trust v. Crowley, 687 F.3d 314, 318 (7th Cir.

2012).

“[A]ny attempt by a court at preventing an appeal is unwarranted and cannot be

tolerated.”) (quoting Clark v. UniversalBuilders, Inc., 501 F.2d 324, 341 (7th Cir.

1974)). Azizian, 499 F.3d at 961;

As the Ninth Circuit explained, a district court does not get to prejudge the appeal and

“deter” appeals it does not like through excessive appeal bonds. Azizian, 499 F.3d at

961; Vaughn, 507 F.3d at 299; Am. President Lines, 779 F.2d 714; but seeAdsani, 139

F.3d at 79. If a judge improperly chills appeals of its decisions, it could forever avoid

review of its rulings. Cf. Robert F. Booth Trust v. Crowley, 687 F.3d 314, 318 (7th Cir.

2012) (“A district judge ought not try to insulate his decisions from appellate

review….”).

This appeal is not a frivolous appeal in any sense of the word based on the evidence in

the record and his response to the proposed order filed thirteen days ago that is still in

transit.




                                           Page 3 of 5
  Case 2:10-cv-14360-DPH-MKM ECF No. 399, PageID.19304 Filed 01/07/21 Page 4 of 5




The Sixth Circuit should be allowed to review these major new issues in this settlement

that violate Rue 23(e)(2) and due process notice requirements regarding this settlement

that the objector/appellant has pointed out a few days ago and today.

I hereby certify under penalty of perjury that all of the above is true and accurate to the
best of my knowledge.


Respectfully Submitted,

/s/ Christopher Andrews
Christopher Andrews
PO Box 530394
Livonia, MI 48153-0394
248-635-3810
caaloa@gmail.com
Pro se, non attorney
January 07, 2021




                                           Page 4 of 5
Case 2:10-cv-14360-DPH-MKM ECF No. 399, PageID.19305 Filed 01/07/21 Page 5 of 5




                                Proof of Service

 On this day, January 07, 2020 that the objector/appellant uploaded this MOTION

 TO CONTINUE TO PROCEED IN FORMA PAUPERIS IF REQUIRED

 by transmitting them to the Court electronically on the Clerk of the Court’s

 webpage below that is been designated to accept pro se filings. It will be accepted

 as any other electronic filing, Fed. R. App. P. 25(a)(2)(B).

 (https://www.mied.uscourts.gov/index.cfm?pagefunction=ProSeDocs)


 The undersigned certifies that today he filed the foregoing with the U.S. District

 Court which will send electronic notification to attorneys and others registered to

 receive ECF filing. Entry on the docket by the clerk will be considered to be

 adequate service on other electronic filers pursuant to Fed. R. App. P.25(c)(2).

                                                /s/ Christopher Andrews

                                                     Christopher Andrews

                                                     PO Box 530394
                                                     Livonia, MI 48153-0394
                                                     T 248-635-3810
                                                     Email caaloa@gmail.com
                                                     Pro se Appellant, non attorney
                                                     January 07, 2021




                                       Page 5 of 5
